[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The foregoing motion praying that the plaintiffs be declared and adjudged the biological and legal parents of the unborn Baby and that the gestational carrier agreement be found to be valid, enforceable, irrevocable and of full legal effect, it is:
ORDERED, that the plaintiffs be declared and adjudged the biological and legal parents of the unborn Baby and the gestational carrier agreement between the Plaintiffs and the Defendants SERENA LUGO and WILLIAM LUGO, SR. is found to be valid, enforceable, irrevocable and of full legal effect.
IT IS FURTHER ORDERED that the Defendant YALE-NEW HAVEN HOSPITAL shall place the names of the Plaintiffs GENNIFER A. FRIEND and DAVID B. FRIEND on the birth certificates as the parents of said children.
CT Page 16671